


Exhibit 10.21
SECOND AMENDMENT TO
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS SECOND AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT (this “Amendment”)
is made and entered into as of November 10, 2011, by and between Ameristar
Casinos, Inc., a Nevada corporation (the “Company”), and the person named in the
cover memorandum to which this Amendment is attached (the “Optionee”).
WHEREAS, the Company and the Optionee are parties to one or more Non-Qualified
Stock Option Agreements, as previously amended as of October 28, 2011 (each a
“Stock Option Agreement”); and
WHEREAS, the Company and the Optionee desire to amend each Stock Option
Agreement in certain respects as more particularly set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and the Optionee agree as follows:
1.
Amendment to Provisions Regarding Vesting and Termination of Option. The
following new provisions are hereby added to the existing provisions regarding
the termination of the Optionee's options:

“In the event that the Relationship is terminated by the Optionee's Retirement
(as defined below), the Option, if granted at least one (1) year prior to the
date of Retirement, shall continue to vest as described in Section 1 hereof and
shall terminate only upon the earlier of (i) four years from the date of
Retirement or (ii) the date set forth above next to the heading “Expiration
Date.” For purposes of this Agreement, “Retirement” means the termination of the
Optionee's Relationship as an employee of the Company or a Related Company for
any reason other than cause, death or Permanent Disability after the Optionee
has (i) obtained at least 75 Points (as defined below), (ii) attained at least
60 years of age, and (iii) completed at least five (5) full years of service
with the Company or a Related Company, including service as a non-employee
member of the Board of Directors of the Company or a Related Company. The
Optionee's “Points” shall be equal the sum of the Optionee's age (full years
only) and full years of service with the Company or a Related Company, including
service as a non-employee member of the Board of Directors of the Company or a
Related Company.
If the Optionee shall die at a time when the Optionee is in a Relationship or if
the Optionee shall cease to have a Relationship by reason of Permanent
Disability, any portion of the Option which is not otherwise fully vested and
exercisable with respect to all of the Shares at that time subject to the Option
shall automatically accelerate so that the Option shall immediately become
exercisable for all the Shares at the time subject to the Option and may be
exercised for any or all of those Shares, and the Option shall terminate upon
the earlier of (i) four years from the date of death or termination of the
Relationship by reason of Permanent Disability or (ii) the date set forth above
next to the heading “Expiration Date.” In the case of death, the Option may be
exercised by the person or persons to whom the Optionee's rights under the
Option shall pass by will or by the laws of descent and distribution.”
2.
Confirmation. Except as amended pursuant to this Amendment, the terms of the
Stock Option Agreements shall continue in full force and effect.

 




